UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-1063


GORDON BEASLEY,

                   Plaintiff – Appellant,

             and

JANET BEASLEY,

                   Plaintiff,

             v.

RED ROCK FINANCIAL SERVICES, LLC; RED ROCK VIRGINIA, LLC,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:14-cv-01497-GBL-JFA)


Submitted: March 28, 2017                                     Decided: April 5, 2017


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ernest P. Francis, ERNEST P. FRANCIS, LTD., Alexandria, Virginia, for Appellant.
Virginia M. Sadler, Padraic K. Keane, JORDAN COYNE LLP, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Gordon Beasley appeals the district court’s orders granting summary judgment in

favor of the Appellees on some of his claims, denying his motion for summary judgment

on one of the Appellees’ defenses, and granting judgment as a matter of law for the

Appellees pursuant to Fed. R. Civ. P. 50(a) after Beasley’s presentation of his remaining

claims to the jury.    We have reviewed the record and find no reversible error.

Accordingly, we affirm the judgment of the district court.       We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3